Case 3:18-cv-01587-JD Document 126-2 Filed 10/09/19 Page 1 of 4




        Exhibit A
        Case 3:18-cv-01587-JD Document 126-2 Filed 10/09/19 Page 2 of 4




     MUSLIM ADVOCATES                         JOSEPH H. HUNT
 1   NIMRA AZMI (pro hac vice)                Assistant Attorney General, Civil Division
 2   P.O. Box 34440                           AUGUST E. FLENTJE
     Washington, DC 20043                     Director, Office of Immigration Litigation
 3   Telephone:   (202) 897-2622              District Court Section
     Facsimile:   (202) 508-1007              WILLIAM C. PEACHEY
 4   nimra@muslimadvocates.org                Director, Office of Immigration Litigation
                                              District Court Section
 5   LOTFI LEGAL, LLC                         GISELA A. WESTWATER
 6   SHABNAM LOTFI (pro hac vice)             Assistant Director, Office of Immigration
     VERONICA SUSTIC (pro hac vice)           Litigation, District Court Section
 7   P.O. Box 64                              NICOLE GRANT
     Madison, WI 53701                        DAVID KIM
 8   Telephone:    (608) 259-6226             P. ANGEL MARTINEZ
     Facsimile:    (208) 977-9974             Trial Attorneys, Office of Immigration Litigation
 9
     shabnam@lotfilegal.com
10   veronica@lotfilegal.com                     Ben Franklin Station, P.O. Box 878
                                                 Washington, DC 20044
11   MAYER BROWN LLP                             Telephone: (202) 598-8085
     ERIC B. EVANS                               Facsimile: (202) 532-4094
12   3000 El Camino Real                         Email: Angel.Martinez2@doj.gov
     Two Palo Alto Square Ste 300                       David.Kim4@doj.gov
13
     Palo Alto CA 94306
14   Telephone: (650) 331-2063                Attorneys for Defendants
     Facsimile: (650) 331-4563
15   eevans@mayerbrown.com
     Attorneys for Emami Plaintiffs
16
17
                               UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
19
     FARANGIS EMAMI, et al.,                  Case No. 3:18-cv-01587-JD
20
21                     Plaintiffs,            Judge: Hon. James Donato
           v.
22                                            PLAINTIFFS SOHEIL VAZEHRAD AND
     KEVIN K. McALLENAN, et al.,              ATEFEHOSSADAT
23                                            MOTAYALIABYAZANI’S NOTICE OF
                       Defendants.            VOLUNTARY DISMISSAL
24
25
26
27
28
         Case 3:18-cv-01587-JD Document 126-2 Filed 10/09/19 Page 3 of 4




     PLAINTIFFS SOHEIL VAZEHRAD AND ATEFEHOSSADAT MOTAYALIABYAZANI’S
 1                      NOTICE OF VOLUNTARY DISMISSAL
 2           Through stipulation of all parties who have appeared, pursuant to Fed. R. Civ. P.
 3 41(a)(1)(A)(ii), Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazani, by and through
 4 counsel, hereby voluntarily dismiss, without prejudice, their claims in the Second Amended
 5 Complaint against Defendants U.S. Department of Homeland Security, U.S. Customs and Border
 6 Protection, U.S. Department of State, U.S. Citizenship and Naturalization Services, Kevin K.
 7 McAleenan, Michael R. Pompeo, and L. Francis Cissna,.
 8           This dismissal relates exclusively to Plaintiffs Soheil Vazehrad and Atefehossadat
 9 Motavaliabyazani’s claims and does not affect or impact the claims of the other plaintiffs in this
10 matter.
11
             Dated: September 30, 2019
12
             /s/ Shabnam Lotfi
13           SHABNAM LOTFI
             VERONICA SUSTIC (pro hac vice)
14
             LOTFI LEGAL, LLC
15           P.O. Box 64
             Madison, WI 53701
16           Telephone: (608) 259-6226
             Facsimile: (208) 977-9974
17           shabnam@lotfilegal.com
             veronica@lotfilegal.com
18
19

20
21
22
23
24
25
26
27
                                   2
28 PLAINTIFFS SOHEIL VAZEHRAD AND                                               No. 3:18-cv-01587-JD
   ATEFEHOSSADAT MOTAYALIABYAZANI’S
   NOTICE OF VOLUNTARY DISMISSAL
          Case 3:18-cv-01587-JD Document 126-2 Filed 10/09/19 Page 4 of 4




 1
 2                                    CERTIFICATE OF SERVICE
                                  th
 3 I hereby certify that on the 30 day of September, 2019, I electronically filed PLAINTIFFS
 4 SOHEIL VAZEHRAD AND ATEFEHOSSADAT MOTAYALIABYAZANI’S NOTICE OF
 5
     VOLUNTARY DISMISSAL with the Clerk of the Court using CM/ECF. I also certify that the
 6
     foregoing document should automatically be served this day on all counsel of record via
 7
     transmission of Notices of Electronic Filing generated by CM/ECF.
 8
                                                 /s/ Shabnam Lotfi
 9
                                                 SHABNAM LOFTI
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
                                   3
28 PLAINTIFFS SOHEIL VAZEHRAD AND                                             No. 3:18-cv-01587-JD
   ATEFEHOSSADAT MOTAYALIABYAZANI’S
   NOTICE OF VOLUNTARY DISMISSAL
